 

Exhibit 10.1

 

BEST BUY CO., INC.
PERFORMANCE SHARE AWARD AGREEMENT

Award Date: August 5, 2008

 


I.                                         THE AWARD AND THE PLAN.  AS OF THE
AWARD DATE SET FORTH IN THE AWARD NOTIFICATION ACCOMPANYING THIS PERFORMANCE
AWARD, BEST BUY CO., INC. (“BEST BUY” OR THE “COMPANY”) GRANTS TO YOU THE RIGHT
TO EARN THE NUMBER OF ITS SHARES SET FORTH IN SUCH AWARD NOTIFICATION (THE
“PERFORMANCE SHARES”), TO BE ISSUED TO YOU (A) IF YOU EARN SOME OR ALL OF THE
PERFORMANCE SHARES BY MEETING CERTAIN PERFORMANCE GOALS, (B) IF SOME OR ALL OF
THE PERFORMANCE SHARES YOU MAY EARN ALSO BECOME VESTED WHEN CERTAIN OTHER
CONDITIONS ARE SATISFIED, AND (C) AT THE SCHEDULED TIME OR TIMES FOR ISSUANCE OF
ANY EARNED AND VESTED PERFORMANCE SHARES, ALL PURSUANT TO THE TERMS AND
CONDITIONS CONTAINED IN THIS PERFORMANCE SHARE AWARD AGREEMENT (THIS
“AGREEMENT”) AND THE BEST BUY CO., INC. 2004 OMNIBUS STOCK AND INCENTIVE PLAN,
AS AMENDED MAY 1, 2007 (THE “PLAN”).  CAPITALIZED TERMS NOT DEFINED IN THE BODY
OF THIS AGREEMENT ARE DEFINED IN THE ATTACHED ADDENDUM OR IN THE PLAN.  EXCEPT
AS OTHERWISE STATED, ALL “SECTION” REFERENCES REFER TO SECTIONS OF THIS
AGREEMENT.


 


II.                                     EARNING, VESTING AND ISSUANCE OF
COMPONENT 1 PERFORMANCE SHARES.


 


2.1                               EARNING THE COMPONENT 1 PERFORMANCE SHARES. 
THE PERFORMANCE PERIOD FOR DETERMINING WHETHER YOU WILL EARN THE FIRST 50% OF
THE PERFORMANCE SHARES (THE “COMPONENT 1 PERFORMANCE SHARES”) SHALL RUN FROM
JUNE 1, 2008, THROUGH FEBRUARY 26, 2011 (THE “COMPONENT 1 PERFORMANCE PERIOD”). 
AFTER THE END OF THE COMPONENT 1 PERFORMANCE PERIOD, THE COMMITTEE WILL
DETERMINE THE NUMBER (IF ANY) OF COMPONENT 1 PERFORMANCE SHARES YOU HAVE EARNED,
BASED ON (A) THE LEVEL OF ACHIEVEMENT OF THE PERFORMANCE GOALS FOR THE COMPONENT
1 PERFORMANCE PERIOD, AS SET FORTH IN THE PERFORMANCE GOALS SCHEDULE ATTACHED TO
THIS AGREEMENT; OR (B) IF APPLICABLE, A CHANGE IN CONTROL AS PROVIDED IN
SECTION 4.4(E).  THE MANNER IN WHICH THE NUMBER OF EARNED COMPONENT 1
PERFORMANCE SHARES (IF ANY) WILL VEST OR BECOME FORFEITED IS DESCRIBED IN
SECTION 2.2; AND THE TIMES AT WHICH ANY VESTED COMPONENT 1 PERFORMANCE SHARES
WILL BE ISSUED TO YOU ARE DESCRIBED IN SECTION 2.3.


 


2.2                               VESTING OF COMPONENT 1 PERFORMANCE SHARES. 
SUBJECT TO THE RESTRICTIONS AND FORFEITURE PROVISIONS DESCRIBED IN SECTION 4.2,
ANY COMPONENT 1 PERFORMANCE SHARES THAT ARE EARNED IN ACCORDANCE WITH
SECTION 2.1 SHALL VEST OR BECOME FORFEITED AS FOLLOWS:


 


(A)                                  100% OF THE EARNED COMPONENT 1 PERFORMANCE
SHARES WILL VEST ON THE LAST DAY OF THE COMPONENT 1 PERFORMANCE PERIOD, SUBJECT
TO YOUR CONTINUED EMPLOYMENT WITH THE COMPANY GROUP THROUGH THAT DATE;


 


(B)                                 IF YOUR EMPLOYMENT WITH THE COMPANY GROUP
ENDS BEFORE THE EARLIEST OF (I) THE DATE OF YOUR QUALIFIED RETIREMENT, (II) THE
LAST DAY OF THE COMPONENT 1 PERFORMANCE PERIOD, OR (III) THE DATE OF A CHANGE IN
CONTROL, YOUR RIGHT TO EARN ANY PERFORMANCE SHARES WILL BE FORFEITED PURSUANT TO
SECTION 4.4(A); OR


 


(C)                                  IF YOUR QUALIFIED RETIREMENT OR A CHANGE IN
CONTROL OCCURS BEFORE THE LAST DAY OF THE COMPONENT 1 PERFORMANCE PERIOD, THE
VESTED PERCENTAGE (IF ANY) OF ANY COMPONENT 1 PERFORMANCE SHARES YOU MAY EARN
WILL BE DETERMINED UNDER SECTION 4.4; AND THE BALANCE WILL BE FORFEITED.


 


2.3                               ISSUANCE OF COMPONENT 1 PERFORMANCE SHARES. 
SUBJECT TO THE RESTRICTIONS OF SECTION 4.2 AND ANY EARLIER ISSUANCE OF
PERFORMANCE SHARES UNDER SECTION 4.4(E), ANY PORTION OF THE COMPONENT 1
PERFORMANCE SHARES THAT IS EARNED IN ACCORDANCE WITH SECTION 2.1, AND HAS BECOME
VESTED IN ACCORDANCE WITH SECTION 2.2 OR SECTION 4.4, SHALL BE ISSUED TO YOU IN
THE FORM OF SHARES AT THE FOLLOWING TIMES, SUBJECT TO ANY DEFERRED ISSUANCE
REQUIRED BY SECTION 4.3:


 


(A)                                  ONE-THIRD (1/3) WILL BE ISSUED 60 DAYS (OR
AS SOON AS PRACTICABLE THEREAFTER) AFTER THE LAST DAY OF THE COMPONENT 1
PERFORMANCE PERIOD,

 

 

--------------------------------------------------------------------------------



 


(B)                                 ONE-THIRD (1/3) WILL BE ISSUED ON THE FIRST
ANNIVERSARY (OR AS SOON AS PRACTICABLE THEREAFTER) OF THE LAST DAY OF THE
COMPONENT 1 PERFORMANCE PERIOD, AND


 


(C)                                  ONE-THIRD (1/3) WILL BE ISSUED ON THE
SECOND ANNIVERSARY (OR AS SOON AS PRACTICABLE THEREAFTER) OF THE LAST DAY OF THE
COMPONENT 1 PERFORMANCE PERIOD.


 


III.                                 EARNING, VESTING AND ISSUANCE OF COMPONENT
2 PERFORMANCE SHARES.


 


3.1                               EARNING THE COMPONENT 2 PERFORMANCE SHARES. 
THE PERFORMANCE PERIOD FOR DETERMINING WHETHER YOU WILL EARN THE SECOND 50% OF
THE PERFORMANCE SHARES (THE “COMPONENT 2 PERFORMANCE SHARES”) SHALL RUN FROM
JUNE 1, 2008, THROUGH MARCH 3, 2012 (THE “COMPONENT 2 PERFORMANCE PERIOD”). 
AFTER THE END OF THE COMPONENT 2 PERFORMANCE PERIOD, THE COMMITTEE WILL
DETERMINE THE NUMBER (IF ANY) OF COMPONENT 2 PERFORMANCE SHARES YOU HAVE EARNED,
BASED ON BASED ON (A) THE LEVEL OF ACHIEVEMENT OF THE PERFORMANCE GOALS FOR THE
COMPONENT 2 PERFORMANCE PERIOD, AS SET FORTH IN THE PERFORMANCE GOALS SCHEDULE
ATTACHED TO THIS AGREEMENT; OR (B) IF APPLICABLE, A CHANGE IN CONTROL AS
PROVIDED IN SECTION 4.4(E).  THE MANNER IN WHICH THE NUMBER OF EARNED
COMPONENT 2 PERFORMANCE SHARES (IF ANY) WILL VEST OR BECOME FORFEITED IS
DESCRIBED IN SECTION 3.2; AND THE TIMES AT WHICH ANY VESTED COMPONENT 2
PERFORMANCE SHARES WILL BE ISSUED TO YOU ARE DESCRIBED IN SECTION 3.3.


 


3.2                               VESTING OF COMPONENT 2 PERFORMANCE SHARES. 
SUBJECT TO THE RESTRICTIONS AND FORFEITURE PROVISIONS DESCRIBED IN SECTION 4.2,
ANY COMPONENT 2 PERFORMANCE SHARES THAT ARE EARNED IN ACCORDANCE WITH
SECTION 3.1 SHALL VEST OR BECOME FORFEITED AS FOLLOWS:


 


(A)                                  100% OF THE EARNED COMPONENT 2 PERFORMANCE
SHARES WILL VEST ON THE LAST DAY OF THE COMPONENT 2 PERFORMANCE PERIOD, SUBJECT
TO YOUR CONTINUED EMPLOYMENT WITH THE COMPANY GROUP THROUGH THAT DATE; OR


 


(B)                                 IF YOUR EMPLOYMENT WITH THE COMPANY GROUP
ENDS OR A CHANGE IN CONTROL OCCURS BEFORE THE LAST DAY OF THE COMPONENT 2
PERFORMANCE PERIOD, THE VESTED PERCENTAGE (IF ANY) OF ANY COMPONENT 2
PERFORMANCE SHARES YOU MAY EARN WILL BE DETERMINED UNDER SECTION 4.4; AND THE
BALANCE WILL BE FORFEITED.


 


3.3                               ISSUANCE OF COMPONENT 2 PERFORMANCE SHARES. 
SUBJECT TO THE RESTRICTIONS AND FORFEITURE PROVISIONS DESCRIBED IN SECTION 4.2,
AND ANY EARLIER ISSUANCE OF PERFORMANCE SHARES UNDER SECTION 4.4(E), ANY PORTION
OF THE COMPONENT 2 PERFORMANCE SHARES THAT IS EARNED IN ACCORDANCE WITH
SECTION 3.1, AND HAS BECOME VESTED IN ACCORDANCE WITH SECTION 3.2, SHALL BE
ISSUED TO YOU IN THE FORM OF SHARES AT THE FOLLOWING TIMES, SUBJECT TO ANY
DEFERRED ISSUANCE REQUIRED BY SECTION 4.3:


 


(A)                                  50% WILL BE ISSUED 60 DAYS (OR AS SOON AS
PRACTICABLE THEREAFTER) AFTER THE LAST DAY OF THE COMPONENT 2 PERFORMANCE
PERIOD, AND


 


(B)                                 50% WILL BE ISSUED ON THE FIRST ANNIVERSARY
(OR AS SOON AS PRACTICABLE THEREAFTER) OF THE LAST DAY OF THE COMPONENT 2
PERFORMANCE PERIOD.


 


IV.                                GENERAL PROVISIONS APPLICABLE TO PERFORMANCE
SHARES.


 


4.1                               DIVIDEND EQUIVALENTS.  THE DOLLAR AMOUNT OF
ANY DIVIDENDS OR OTHER DISTRIBUTIONS (WHETHER IN CASH OR PROPERTY OTHER THAN
EQUITY SECURITIES OF BEST BUY) THAT WOULD HAVE BEEN PAID ON ANY PERFORMANCE
SHARES YOU EARN UNDER THIS AGREEMENT (“DIVIDEND EQUIVALENTS”), IF THE
PERFORMANCE SHARES HAD BEEN ISSUED AT THE BEGINNING OF EITHER THE COMPONENT 1
PERFORMANCE PERIOD OR THE COMPONENT 2 PERFORMANCE PERIOD, AS APPLICABLE
(COLLECTIVELY, THE “PERFORMANCE PERIODS”), WILL BE CREDITED BY BEST BUY TO A
BOOKKEEPING ACCOUNT IN ITS RECORDS AS OF THE DATE WHEN THE NUMBER OF EARNED AND
VESTED PERFORMANCE SHARES IS FINALLY DETERMINED FOR EACH OF

 

 

2

--------------------------------------------------------------------------------


 


THE PERFORMANCE PERIODS; AND FROM TIME TO TIME THEREAFTER UNTIL THOSE
PERFORMANCE SHARES ARE ISSUED TO YOU OR FORFEITED.  AT EACH TIME WHEN BEST BUY
ISSUES PERFORMANCE SHARES TO YOU, BEST BUY WILL PAY YOU FROM THAT ACCOUNT AN
AMOUNT OF CASH EQUAL TO ALL DIVIDEND EQUIVALENTS THAT HAVE BEEN CREDITED TO THE
ACCOUNT WITH RESPECT TO THOSE PERFORMANCE SHARES DURING THE PERIOD BEFORE THOSE
PERFORMANCE SHARES ARE ISSUED, WITHOUT INTEREST, LESS ANY APPLICABLE TAX
WITHHOLDING AMOUNTS; PROVIDED, HOWEVER, THAT IF ANY OF THE PERFORMANCE SHARES
ARE FORFEITED AS DESCRIBED IN SECTION 4.4 OR ARTICLE V, THEN ALL RIGHTS TO ANY
DIVIDEND EQUIVALENTS THAT WOULD HAVE BEEN PAID ON THOSE FORFEITED PERFORMANCE
SHARES WILL ALSO BE FORFEITED.


 


4.2                               RESTRICTIONS.  IN ADDITION TO THE REQUIREMENTS
FOR EARNING AND VESTING OF PERFORMANCE SHARES AND DIVIDEND EQUIVALENTS, YOUR
RIGHTS TO RECEIVE AND RETAIN ANY PERFORMANCE SHARES AND DIVIDEND EQUIVALENTS
(WHETHER OR NOT EARNED AND OTHERWISE VESTED) EARNED UNDER THIS AGREEMENT ARE
SUBJECT TO THE FOLLOWING RESTRICTIONS:


 


(A)                                  ALL RIGHTS TO PERFORMANCE SHARES AND
DIVIDEND EQUIVALENTS ARE SUBJECT TO FORFEITURE AS PROVIDED IN SECTION 4.4 AND
ARTICLE V AND THE PLAN; AND


 


(B)                                 YOUR RIGHTS TO RECEIVE PERFORMANCE SHARES
THAT HAVE NOT YET BEEN ISSUED (WHETHER OR NOT EARNED AND VESTED), AND ANY
RELATED DIVIDEND EQUIVALENTS, MAY NOT BE SOLD, ASSIGNED, TRANSFERRED OR PLEDGED
AT ANY TIME BEFORE THEY ARE DELIVERED.  YOU MAY NOT TRANSFER THE RIGHTS TO
RECEIVE ANY UNISSUED PERFORMANCE SHARES, OR ANY RELATED DIVIDEND EQUIVALENTS,
OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, AND ANY SUCH
ATTEMPTED TRANSFER WILL BE VOID.


 


4.3                               ANNUAL PLAN LIMITATION ON DELIVERY OF
PERFORMANCE SHARES AND DIVIDEND EQUIVALENTS.  IF (A) THE ANNUAL PLAN LIMITATION
(AS DEFINED IN THE FOLLOWING PARAGRAPH) APPLIES TO YOU FOR A TAXABLE YEAR, AND
(B) THE VALUE OF ANY PERFORMANCE SHARES AND ANY RELATED DIVIDEND EQUIVALENTS (AS
OF THE DAY BEFORE THE SCHEDULED ISSUANCE DATE) OTHERWISE DELIVERABLE TO YOU
UNDER THIS AGREEMENT (INCLUDING ANY AMOUNTS DEFERRED UNDER THIS PARAGRAPH)
DURING THAT TAXABLE YEAR, IN COMBINATION WITH ALL OTHER PERFORMANCE AWARDS (IF
ANY) PAYABLE TO YOU IN THAT TAXABLE YEAR, WOULD EXCEED THE ANNUAL PLAN
LIMITATION, THE DELIVERY OF SUCH EXCESS AMOUNTS OF PERFORMANCE SHARES AND ANY
RELATED DIVIDEND EQUIVALENTS UNDER THIS AGREEMENT SHALL BE DEFERRED UNTIL THE
FIRST BUSINESS DAY OF YOUR NEXT TAXABLE YEAR IN WHICH ANY OF THE EXCESS
PERFORMANCE SHARES AND RELATED DIVIDEND EQUIVALENTS MAY BE DELIVERED TO YOU
WITHOUT EXCEEDING THE ANNUAL PLAN LIMITATION.


 


THE DOLLAR AMOUNT OF THE “ANNUAL PLAN LIMITATION,” AND ANY REQUIREMENTS FOR
DETERMINING WHETHER OR NOT IT WILL APPLY TO YOU (AS A COVERED EMPLOYEE DEFINED
UNDER SECTION 162(M) OF THE CODE, OR OTHERWISE) AT A PARTICULAR TIME, SHALL BE
DETERMINED AS OF AUGUST 15, 2010, BY REFERENCE TO EITHER OR BOTH OF THE PLAN
PROVISIONS DESCRIBED IN THE FOLLOWING SUBPARAGRAPHS (A) AND (B), TO THE EXTENT
SUCH PROVISIONS APPLY TO YOU:


 


(A)                                  IF YOU HAVE NOT BEEN CONTINUOUSLY EMPLOYED
BY THE COMPANY GROUP THROUGH AUGUST 15, 2010, THE “ANNUAL PLAN LIMITATION” SHALL
MEAN THE TERMS AND CONDITIONS OF SECTION 4(D)(II) OF THE PLAN, AS IN EFFECT ON
JUNE 1, 2008; OR


 


(B)                                 IF YOU HAVE BEEN CONTINUOUSLY EMPLOYED BY
THE COMPANY GROUP THROUGH AUGUST 15, 2010, THE “ANNUAL PLAN LIMITATION” SHALL
MEAN THE TERMS AND CONDITIONS OF SECTION 4(D)(II) OF THE PLAN (OR ANY SUCCESSOR
PROVISION), AS IN EFFECT FOR THIS AWARD ON AUGUST 15, 2010, AFTER ANY APPROVAL
BY THE SHAREHOLDERS OF BEST BUY THAT MAY BE REQUIRED UNDER CODE
SECTION 162(M) IF THOSE TERMS AND CONDITIONS ARE AMENDED AFTER JUNE 1, 2008;
PROVIDED, HOWEVER, THAT IF, AS OF AUGUST 15, 2010, ANY NUMBER OF THE PERFORMANCE
SHARES TO BE ISSUED UNDER THIS AGREEMENT IS BOTH CALCULABLE AND SUBSTANTIALLY
CERTAIN TO BE ISSUED WHEN DUE UNDER THIS AGREEMENT, THE “ANNUAL PLAN LIMITATION”
SHALL MEAN, WITH RESPECT TO THAT NUMBER OF PERFORMANCE SHARES AND ANY RELATED
DIVIDEND EQUIVALENTS, THE TERMS AND CONDITIONS OF SECTION 4(D)(II) OF THE PLAN,
AS IN EFFECT ON JUNE 1, 2008.


 

 

3

--------------------------------------------------------------------------------



 


THE DETERMINATION OF THE “ANNUAL PLAN LIMITATION” AS OF AUGUST 15, 2010, AS
PROVIDED IN THE PRECEDING PARAGRAPH, IS INTENDED TO CONSTITUTE A DEFERRED
INITIAL ELECTION OF PAYMENT TERMS FOR PERFORMANCE-BASED COMPENSATION, AS
PERMITTED UNDER CODE SECTION 409A.  FOR PURPOSES OF THIS AGREEMENT, THE ANNUAL
PLAN LIMITATION, TO THE EXTENT IT WILL APPLY TO YOU UNDER THE PLAN, IS ALSO
INTENDED TO QUALIFY ANY PERFORMANCE SHARES AND DIVIDEND EQUIVALENTS THAT YOU MAY
EARN UNDER THIS AGREEMENT AS QUALIFIED PERFORMANCE-BASED COMPENSATION DEFINED
UNDER CODE SECTION 162(M).  THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL BE
INTERPRETED IN A MANNER THAT CARRIES OUT BOTH OF THOSE INTENTIONS.


 


4.4                               TERMINATION OF EMPLOYMENT OR CHANGE IN
CONTROL.  YOUR EMPLOYMENT WITH THE COMPANY GROUP MAY BE TERMINATED BY YOUR
EMPLOYER AT ANY TIME FOR ANY REASON (OR NO REASON).  UPON ANY TERMINATION OF
YOUR EMPLOYMENT WITH THE COMPANY GROUP, OR UPON ANY CHANGE IN CONTROL, IN EITHER
CASE BEFORE OR AFTER THE END OF EITHER OR BOTH OF THE PERFORMANCE PERIODS (EACH,
AN “INCOMPLETE PERFORMANCE PERIOD”), YOUR RIGHT TO EARN AND RECEIVE ANY
PERFORMANCE SHARES AND DIVIDEND EQUIVALENTS FOR EACH INCOMPLETE PERFORMANCE
PERIOD SHALL BE MEASURED AND VESTED AS FOLLOWS OR, TO THE EXTENT APPLICABLE,
FORFEITED UNDER THIS SECTION 4.4 OR ARTICLE V:


 


(A)                                  EXCEPT AS OTHERWISE PROVIDED IN SUBSECTION
(E) OF THIS SECTION 4.4 (CONCERNING A CHANGE IN CONTROL), IF YOUR EMPLOYMENT
WITH THE COMPANY GROUP ENDS FOR ANY REASON  (OTHER THAN YOUR QUALIFIED
RETIREMENT) ON OR BEFORE THE LAST DAY OF THE COMPONENT 1 PERFORMANCE PERIOD,
YOUR RIGHT TO EARN ANY PERFORMANCE SHARES UNDER THIS AGREEMENT WILL BE
FORFEITED.


 


(B)                                 EXCEPT AS OTHERWISE PROVIDED IN ARTICLE V OR
ANY OF SUBSECTIONS (D), (E) OR (F) OF THIS SECTION 4.4, IF YOUR QUALIFIED
RETIREMENT OCCURRED DURING AN INCOMPLETE PERFORMANCE PERIOD, OR IF YOUR
EMPLOYMENT ENDED FOR ANY REASON DURING THE LAST 12 MONTHS OF THE COMPONENT 2
PERFORMANCE PERIOD, THE PERFORMANCE GOALS FOR EARNING PERFORMANCE SHARES WILL
CONTINUE TO BE MEASURED DURING ANY REMAINING PORTION OF EACH SUCH INCOMPLETE
PERFORMANCE PERIOD, AND NO PERFORMANCE SHARES RELATING TO SUCH INCOMPLETE
PERFORMANCE PERIOD WILL BE TREATED AS EARNED OR VESTED UNTIL SUCH DATE AS THE
COMMITTEE DETERMINES IN ITS SOLE DISCRETION (I) WHETHER AND TO WHAT EXTENT YOU
HAVE EARNED ANY PERFORMANCE SHARES RELATING TO THE INCOMPLETE PERFORMANCE PERIOD
BECAUSE ANY OF THE APPLICABLE PERFORMANCE GOALS SET FORTH IN THE ATTACHED
PERFORMANCE GOALS SCHEDULE HAVE BEEN MET TO ANY EXTENT, AS SET FORTH IN SECTIONS
2.1 AND 3.1; AND (II) WHETHER AND TO WHAT EXTENT ANY PERFORMANCE SHARES YOU HAVE
EARNED FOR THE INCOMPLETE PERFORMANCE PERIOD ARE VESTED AND PAYABLE IN
ACCORDANCE WITH THE FOLLOWING SUBSECTION (C).


 


(C)                                  EXCEPT AS OTHERWISE PROVIDED IN ARTICLE V
OR ANY OF SUBSECTIONS (D), (E) OR (F) OF THIS SECTION 4.4, IF YOUR QUALIFIED
RETIREMENT OCCURRED DURING AN INCOMPLETE PERFORMANCE PERIOD, OR IF YOUR
EMPLOYMENT ENDED FOR ANY REASON DURING THE LAST 12 MONTHS OF THE COMPONENT 2
PERFORMANCE PERIOD, AND IF THE COMMITTEE DETERMINES AFTER THE END OF THE EACH
INCOMPLETE PERFORMANCE PERIOD THAT YOU HAVE EARNED ANY PERFORMANCE SHARES FOR
THE INCOMPLETE PERFORMANCE PERIOD BECAUSE THE APPLICABLE PERFORMANCE GOALS HAVE
BEEN MET TO ANY EXTENT FOR THE INCOMPLETE PERFORMANCE PERIOD, THEN THE NUMBER OF
PERFORMANCE SHARES THAT YOU HAVE EARNED FOR THE INCOMPLETE PERFORMANCE PERIOD
WILL BECOME VESTED ON A PRORATED BASIS, AS OF THE DATE OF YOUR EMPLOYMENT
TERMINATION, IN THE RATIO OF (I) THE NUMBER OF WHOLE MONTHS YOU COMPLETED DURING
THE INCOMPLETE PERFORMANCE PERIOD AND BEFORE THAT TERMINATION DATE TO (II) THE
TOTAL NUMBER OF MONTHS ORIGINALLY SCHEDULED IN THE INCOMPLETE PERFORMANCE
PERIOD; ANY VESTED PORTION OF THE PERFORMANCE SHARES YOU EARNED DURING THE
INCOMPLETE PERFORMANCE PERIOD WILL BE ISSUED, SUBJECT TO ANY DEFERRED ISSUANCE
REQUIRED BY SECTION 4.3, AS PROVIDED IN SECTION 3.3; ANY DIVIDEND EQUIVALENTS
RELATED TO THOSE PERFORMANCE SHARES WILL BE PAID UNDER SECTION 4.1; AND ANY
PERFORMANCE SHARES THAT ARE NOT VESTED UNDER THIS SUBSECTION (C) WILL BE
FORFEITED.

 

 

4

--------------------------------------------------------------------------------



 


(D)                                 IF, BEFORE OR AFTER THE END OF THE
PERFORMANCE PERIODS, YOUR EMPLOYMENT TERMINATES FOR CAUSE (AS DEFINED IN THE
ADDENDUM HERETO) OR FOR ANY REASON AT A TIME WHEN YOU COULD HAVE BEEN DISCHARGED
FOR CAUSE BY ANY MEMBER OF THE COMPANY GROUP, YOUR RIGHTS TO EARN AND RECEIVE
ANY PERFORMANCE SHARES AND DIVIDEND EQUIVALENTS THAT HAVE NOT YET BEEN DELIVERED
TO YOU WILL BE IMMEDIATELY AND IRREVOCABLY FORFEITED.


 


(E)                                  EXCEPT AS OTHERWISE PROVIDED IN ARTICLE V
OR THE PRECEDING SUBSECTION (D), IF A CHANGE IN CONTROL OCCURS BEFORE THE END OF
EITHER OR BOTH OF THE PERFORMANCE PERIODS (EACH, AN “INCOMPLETE PERFORMANCE
PERIOD”), (I) 20% OF THE PERFORMANCE SHARES RELATING TO EACH INCOMPLETE
PERFORMANCE PERIOD WILL BE TREATED AS FULLY EARNED, WITHOUT REGARD TO COMPLETION
OF THE INCOMPLETE PERFORMANCE PERIOD OR ANY ACTUAL ACHIEVEMENT OF THE
PERFORMANCE GOALS FOR THE INCOMPLETE PERFORMANCE PERIOD; (II) IF YOU ARE
EMPLOYED BY ANY MEMBER OF THE COMPANY GROUP AT THE OPENING OF BUSINESS ON THE
DATE OF THE CHANGE IN CONTROL, SUCH EARNED 20% OF SUCH PERFORMANCE SHARES WILL
BE 100% VESTED; (III) IF YOU ARE NOT THEN EMPLOYED BY THE COMPANY GROUP, A
PERCENTAGE OF THE COMPONENT 2 PERFORMANCE SHARES THAT ARE INCLUDED IN SUCH
EARNED 20% OF THE PERFORMANCE SHARES WILL BE VESTED TO THE EXTENT (IF ANY)
PROVIDED IN SUBSECTION (C) OF THIS SECTION 4.4; AND (IV) SUBJECT TO ANY DEFERRED
ISSUANCE REQUIRED BY SECTION 4.3, SUCH EARNED AND VESTED PERFORMANCE SHARES WILL
BE ISSUED TO YOU WITHIN 60 DAYS AFTER SUCH CHANGE IN CONTROL, AND ANY DIVIDEND
EQUIVALENTS RELATED TO THE EARNED AND VESTED PERFORMANCE SHARES ISSUED UNDER
THIS SUBSECTION WILL THEN BE PAID UNDER SECTION 4.1.


 


(F)                                    IF A CHANGE IN CONTROL OCCURS DURING AN
INCOMPLETE PERFORMANCE PERIOD, YOUR RIGHTS TO EARN AND RECEIVE ANY PERFORMANCE
SHARES AND DIVIDEND EQUIVALENTS RELATING TO THAT INCOMPLETE PERFORMANCE PERIOD
WILL BE IMMEDIATELY AND IRREVOCABLY FORFEITED, EXCEPT TO THE EXTENT (IF ANY)
THAT YOU ARE ELIGIBLE TO RECEIVE A PORTION OF YOUR PERFORMANCE SHARES UNDER THE
PRECEDING SUBSECTION (E).


 


(G)                                 EXCEPT AS OTHERWISE PROVIDED IN ARTICLE V OR
THE PRECEDING SUBSECTION (D), ANY CHANGE IN CONTROL OR TERMINATION OF YOUR
EMPLOYMENT WITH THE COMPANY GROUP THAT OCCURS ON OR AFTER THE LAST DAY OF A
PERFORMANCE PERIOD WILL NOT ADVERSELY AFFECT YOUR RIGHTS TO ANY PERFORMANCE
SHARES THAT HAVE BEEN EARNED AND ARE VESTED FOR THAT COMPLETED PERFORMANCE
PERIOD.


 


4.5                               NO SHAREHOLDER RIGHTS.  YOU WILL NOT HAVE ANY
OF THE RIGHTS OF A SHAREHOLDER WITH RESPECT TO ANY PERFORMANCE SHARES THAT HAVE
NOT BEEN ISSUED TO YOU.


 


4.6                               TAXES.  YOU ARE LIABLE FOR ANY FEDERAL AND
STATE INCOME OR OTHER TAXES APPLICABLE UPON THE GRANT OF THE PERFORMANCE SHARES,
THE EARNING, VESTING OR ISSUANCE OF ANY PERFORMANCE SHARES AND THE PAYMENT OF
DIVIDEND EQUIVALENTS, AND YOUR SUBSEQUENT DISPOSITION OF ANY PERFORMANCE SHARES;
AND YOU ACKNOWLEDGE THAT YOU SHOULD CONSULT WITH YOUR OWN TAX ADVISOR REGARDING
THE APPLICABLE TAX CONSEQUENCES OF THOSE EVENTS.  WHEN ANY PERFORMANCE SHARES
HAVE BECOME EARNED AND VESTED, BUT ARE NOT YET ISSUABLE UNDER THE OTHER
PROVISIONS OF THIS AGREEMENT, BEST BUY WILL WITHHOLD FROM THOSE PERFORMANCE
SHARES (AND TREAT AS ISSUED TO YOU FOR TAX PURPOSES) A NUMBER OF PERFORMANCE
SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE AMOUNT OF ALL APPLICABLE FICA,
FUTA AND INCOME TAXES REQUIRED BY BEST BUY TO BE WITHHELD UPON SUCH EVENT; AND
BEST BUY SHALL PAY TO YOU, SUBJECT TO APPLICABLE TAX WITHHOLDING, ANY DIVIDEND
EQUIVALENTS RELATED TO THE WITHHELD PERFORMANCE SHARES.  UPON THE ISSUANCE OF
ANY PERFORMANCE SHARES AT A TIME AFTER THEY HAVE BECOME VESTED, BEST BUY WILL
WITHHOLD FROM ANY RELATED DIVIDEND EQUIVALENTS THE AMOUNT OF ALL APPLICABLE
INCOME TAXES REQUIRED BY BEST BUY TO BE WITHHELD UPON SUCH ISSUANCE AND, TO THE
EXTENT NECESSARY, WILL WITHHOLD FROM THOSE PERFORMANCE SHARES (AND TREAT AS
ISSUED TO YOU FOR TAX PURPOSES) A NUMBER OF PERFORMANCE SHARES HAVING A FAIR
MARKET VALUE EQUAL TO ANY AMOUNT OF SUCH INCOME TAX WITHHOLDING THAT EXCEEDS THE
DIVIDEND EQUIVALENT AMOUNT THEN PAYABLE.

 

 

5

--------------------------------------------------------------------------------



 


V.                                    RESTRICTIVE COVENANTS AND FORFEITURE
REMEDY.  BY ACCEPTING THIS AWARD, YOU AGREE TO THE RESTRICTIONS AND AGREEMENTS
CONTAINED IN SECTIONS 5.2, 5.3 AND 5.4 OF THIS ARTICLE V (THE “RESTRICTIVE
COVENANTS”), AND ALSO SECTION 5.6; AND YOU AGREE THAT THE RESTRICTIVE COVENANTS
AND THE FORFEITURE REMEDIES DESCRIBED IN SECTION 5.1 AND 5.6 ARE REASONABLE AND
NECESSARY TO PROTECT THE LEGITIMATE INTERESTS OF THE COMPANY GROUP.


 


5.1                               FORFEITURE FOR VIOLATION OF RESTRICTIVE
COVENANTS.  IN CONSIDERATION OF THE TERMS OF THIS AWARD AND IN RECOGNITION OF
THE FACT THAT YOU WILL RECEIVE CONFIDENTIAL INFORMATION DURING YOUR EMPLOYMENT
WITH THE COMPANY GROUP, YOU AGREE TO BE BOUND BY THE FOLLOWING RESTRICTIVE
COVENANTS AND AGREE THAT IF YOU VIOLATE ANY PROVISION OF SUCH RESTRICTIVE
COVENANTS, THEN, NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT:


 


(A)                                  ALL UNVESTED PERFORMANCE SHARES, TOGETHER
WITH ANY VESTED PERFORMANCE SHARES THAT HAVE NOT BEEN ISSUED AND ANY PERFORMANCE
SHARES THAT WERE ISSUED WITHIN ONE YEAR BEFORE OR WITHIN ONE YEAR AFTER THE DATE
ON WHICH SUCH VIOLATION OCCURRED (THE “FORFEITED SHARES”), ALL UNPAID OR PAID
DIVIDEND EQUIVALENTS RELATING TO SUCH FORFEITED SHARES, AND ALL DIVIDENDS
RECEIVED OR DUE ON SUCH FORFEITED SHARES, SHALL BE FORFEITED AND ANY RIGHTS
THERETO SHALL BECOME NULL AND VOID; AND


 


(B)                                 YOU SHALL PAY TO BEST BUY, UPON DEMAND, AN
AMOUNT EQUAL TO (I) THE PROCEEDS YOU HAVE RECEIVED FROM ANY SALES OF FORFEITED
SHARES, THE PAYMENT OF ANY RELATED DIVIDEND EQUIVALENTS, AND ANY DIVIDENDS
RECEIVED ON THE SOLD FORFEITED SHARES; AND (II) IF YOU STILL HOLD ALL OR ANY
PART OF THE FORFEITED SHARES AT THE TIME SUCH DEMAND IS MADE BY BEST BUY, THE
AGGREGATE FAIR MARKET VALUE OF SUCH FORFEITED SHARES AS OF THE DATE OF ISSUANCE
OF SUCH FORFEITED SHARES, ANY PROCEEDS YOU HAVE RECEIVED FROM ANY DIVIDEND
EQUIVALENTS RELATED TO SUCH FORFEITED SHARE, AND ANY DIVIDENDS YOU HAVE RECEIVED
ON SUCH FORFEITED SHARES.


 

You also agree that the forfeiture and repayment provisions of this Section 5.1
may be used to enforce the forfeiture and repayment provisions of Section 5.6.

 


5.2                               CONFIDENTIALITY RESTRICTIVE COVENANT.  IN
CONSIDERATION OF YOUR OPPORTUNITY TO EARN PERFORMANCE SHARES, YOU ACKNOWLEDGE
THAT THE COMPANY GROUP OPERATES IN A COMPETITIVE ENVIRONMENT AND THAT THE
COMPANY GROUP HAS A SUBSTANTIAL INTEREST IN PROTECTING ITS CONFIDENTIAL
INFORMATION; AND YOU AGREE, DURING YOUR EMPLOYMENT WITH THE COMPANY GROUP AND
THEREAFTER, TO MAINTAIN THE CONFIDENTIALITY OF THE COMPANY GROUP’S CONFIDENTIAL
INFORMATION AND TO USE SUCH CONFIDENTIAL INFORMATION FOR THE EXCLUSIVE BENEFIT
OF THE COMPANY GROUP.


 


5.3                               COMPETITIVE ACTIVITY RESTRICTIVE COVENANT. 
DURING YOUR EMPLOYMENT WITH THE COMPANY GROUP AND FOR ONE YEAR AFTER THE EARLIER
OF (I) THE TERMINATION OF YOUR EMPLOYMENT FOR ANY REASON WHATSOEVER OR (II) THE
LAST ISSUANCE OF PERFORMANCE SHARES UNDER THE PROVISIONS OF THIS AWARD, YOU
SHALL NOT ENGAGE IN ANY COMPETITIVE ACTIVITY.  BECAUSE THE COMPANY GROUP’S
BUSINESS COMPETES ON A GLOBAL BASIS, YOUR OBLIGATIONS HEREUNDER SHALL APPLY
ANYWHERE IN THE WORLD.


 


5.4                               NON-SOLICITATION RESTRICTIVE COVENANT.  DURING
YOUR EMPLOYMENT WITH THE COMPANY GROUP AND FOR ONE YEAR AFTER THE EARLIER OF
(I) THE TERMINATION OF YOUR EMPLOYMENT FOR ANY REASON WHATSOEVER OR (II) THE
LAST ISSUANCE OF PERFORMANCE SHARES UNDER THE PROVISIONS OF THIS AWARD, YOU
SHALL NOT:


 


(A)                                  INDUCE OR ATTEMPT TO INDUCE ANY EMPLOYEE OF
THE COMPANY GROUP TO LEAVE THE EMPLOY OF THE COMPANY GROUP, OR IN ANY WAY
INTERFERE ADVERSELY WITH THE RELATIONSHIP BETWEEN ANY SUCH EMPLOYEE AND THE
COMPANY GROUP;

 


(B)                                 INDUCE OR ATTEMPT TO INDUCE ANY EMPLOYEE OF
THE COMPANY GROUP TO WORK FOR, RENDER SERVICES TO, PROVIDE ADVICE TO, OR SUPPLY
CONFIDENTIAL INFORMATION OF THE COMPANY GROUP TO ANY THIRD PERSON, FIRM, OR
CORPORATION;

 

 

6

--------------------------------------------------------------------------------


 


(C)                                  EMPLOY, OR OTHERWISE PAY FOR SERVICES
RENDERED BY, ANY EMPLOYEE OF THE COMPANY GROUP IN ANY BUSINESS ENTERPRISE WITH
WHICH YOU MAY BE ASSOCIATED, CONNECTED OR AFFILIATED;

 


(D)                                 INDUCE OR ATTEMPT TO INDUCE ANY CUSTOMER,
SUPPLIER, LICENSEE, LICENSOR OR OTHER BUSINESS RELATION OF THE COMPANY GROUP TO
CEASE DOING BUSINESS WITH THE COMPANY GROUP, OR IN ANY WAY INTERFERE WITH THE
THEN EXISTING BUSINESS RELATIONSHIP BETWEEN ANY SUCH CUSTOMER, SUPPLIER,
LICENSEE, LICENSOR OR OTHER BUSINESS RELATION AND THE COMPANY GROUP; OR

 


(E)                                  ASSIST, SOLICIT, OR ENCOURAGE ANY OTHER
PERSON, DIRECTLY OR INDIRECTLY, IN CARRYING OUT ANY ACTIVITY SET FORTH ABOVE
THAT WOULD BE PROHIBITED BY ANY OF THE PROVISIONS OF THIS AGREEMENT IF SUCH
ACTIVITY WERE CARRIED OUT BY YOU.  IN PARTICULAR, YOU WILL NOT, DIRECTLY OR
INDIRECTLY, INDUCE ANY EMPLOYEE OF THE COMPANY GROUP TO CARRY OUT ANY SUCH
ACTIVITY.

 


5.5                               COMMITTEE DISCRETION.  YOU MAY BE RELEASED
FROM YOUR RESTRICTIVE COVENANTS UNDER THIS ARTICLE V ONLY IF, AND TO THE EXTENT
THAT, THE COMMITTEE (OR ITS DULY APPOINTED AGENT) DETERMINES IN ITS SOLE
DISCRETION THAT SUCH ACTION IS IN THE BEST INTERESTS OF THE COMPANY GROUP.


 


5.6                               IMPACT OF RESTATEMENT OF FINANCIAL STATEMENTS
UPON AWARD.  IF ANY OF BEST BUY’S FINANCIAL STATEMENTS ARE REQUIRED TO BE
RESTATED AS A RESULT OF ANY ERRORS, OMISSIONS OR FRAUD IN WHICH YOU WERE
INVOLVED, THE COMMITTEE MAY (IN ITS SOLE DISCRETION, BUT ACTING IN GOOD FAITH)
DIRECT THAT ALL OR A PORTION OF THE AWARD UNDER THIS AGREEMENT, WITH RESPECT TO
ANY FISCAL YEAR OF BEST BUY FOR WHICH THE FINANCIAL RESULTS ARE NEGATIVELY
AFFECTED BY SUCH RESTATEMENT, SHALL BE FORFEITED OR RECOVERED FROM YOU.  THE
AMOUNT TO BE FORFEITED OR RECOVERED FROM YOU SHALL BE THE AMOUNT BY WHICH THE
VALUE OF THE AWARD UNDER THIS AGREEMENT EXCEEDED THE AMOUNT THAT WOULD HAVE BEEN
PAYABLE TO YOU HAD THE FINANCIAL STATEMENTS BEEN INITIALLY FILED AS RESTATED, OR
ANY GREATER OR LESSER AMOUNT (INCLUDING, BUT NOT LIMITED TO, THE ENTIRE AWARD)
THAT THE COMMITTEE MAY DETERMINE.  IN NO EVENT SHALL THE AMOUNT TO BE FORFEITED
OR RECOVERED BY BEST BUY BE LESS THAN THE AMOUNT REQUIRED TO BE FORFEITED OR
RECOVERED AS A MATTER OF LAW.  THE COMMITTEE SHALL DETERMINE WHETHER BEST BUY
SHALL EFFECT ANY SUCH FORFEITURE OR RECOVERY (A) BY SEEKING REPAYMENT FROM YOU
PURSUANT TO THIS ARTICLE V; (B) BY REDUCING (SUBJECT TO APPLICABLE LAW AND THE
TERMS AND CONDITIONS OF THE APPLICABLE PLAN, PROGRAM OR ARRANGEMENT) THE AMOUNT
THAT WOULD OTHERWISE BE PAYABLE TO YOU UNDER THIS AGREEMENT AND ANY OTHER
COMPENSATORY PLAN, PROGRAM OR ARRANGEMENT MAINTAINED BY THE COMPANY GROUP;
(C) BY WITHHOLDING PAYMENT OF FUTURE INCREASES IN COMPENSATION (INCLUDING THE
PAYMENT OF ANY DISCRETIONARY BONUS AMOUNT) OR GRANTS OF COMPENSATORY AWARDS THAT
WOULD OTHERWISE HAVE BEEN MADE TO YOU IN ACCORDANCE WITH THE OTHERWISE
APPLICABLE COMPENSATION PRACTICES OF THE COMPANY GROUP, OR (D) BY ANY
COMBINATION OF THE FOREGOING.


 


5.7                               RIGHT OF SET-OFF.  BY ACCEPTING THIS
AGREEMENT, YOU CONSENT TO A DEDUCTION FROM ANY AMOUNTS THE COMPANY GROUP OWES
YOU FROM TIME TO TIME (INCLUDING AMOUNTS OWED TO YOU AS WAGES OR OTHER
COMPENSATION, FRINGE BENEFITS OR VACATION PAY, AS WELL AS ANY OTHER AMOUNTS OWED
TO YOU BY THE COMPANY GROUP), TO THE EXTENT OF THE AMOUNTS YOU OWE THE COMPANY
GROUP UNDER THIS ARTICLE V.  WHETHER OR NOT THE COMPANY GROUP ELECTS TO MAKE ANY
SET-OFF IN WHOLE OR IN PART, IF THE COMPANY GROUP DOES NOT RECOVER BY MEANS OF
SET-OFF THE FULL AMOUNT YOU OWE, CALCULATED AS SET FORTH ABOVE, YOU AGREE TO
IMMEDIATELY PAY THE UNPAID BALANCE TO BEST BUY.


 


5.8                               PARTIAL INVALIDITY.  IN THE EVENT THAT ANY
PORTION OF THIS ARTICLE V SHALL BE DETERMINED BY ANY COURT OF COMPETENT
JURISDICTION TO BE UNENFORCEABLE IN ANY RESPECT, IT SHALL BE INTERPRETED TO
EXTEND OVER THE MAXIMUM PERIOD OF TIME FOR WHICH IT REASONABLY MAY BE ENFORCED
AND TO THE MAXIMUM EXTENT FOR WHICH IT REASONABLY MAY BE ENFORCED IN ALL OTHER
RESPECTS, AND ENFORCED AS SO INTERPRETED, ALL AS DETERMINED BY SUCH COURT IN
SUCH ACTION.  YOU ACKNOWLEDGE THE UNCERTAINTY OF THE LAW IN THIS RESPECT AND
EXPRESSLY STIPULATE THAT THIS AGREEMENT IS TO BE GIVEN THE CONSTRUCTION THAT
RENDERS ITS PROVISIONS VALID AND ENFORCEABLE TO THE MAXIMUM EXTENT (NOT
EXCEEDING ITS EXPRESS TERMS) POSSIBLE UNDER APPLICABLE LAW.

 

 

7

--------------------------------------------------------------------------------



 


5.9                               JURISDICTION AND VENUE.  YOU AND BEST BUY
AGREE THAT STATE AND FEDERAL COURTS LOCATED IN THE STATE OF MINNESOTA SHALL HAVE
PERSONAL JURISDICTION OVER THE PARTIES TO THIS AGREEMENT, AND THAT THE SOLE
VENUES TO ADJUDICATE ANY DISPUTE ARISING UNDER THIS AGREEMENT SHALL BE THE
DISTRICT COURTS OF HENNEPIN COUNTY, STATE OF MINNESOTA AND THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF MINNESOTA; AND EACH PARTY WAIVES ANY ARGUMENT
THAT ANY OTHER FORUM WOULD BE MORE CONVENIENT OR PROPER.


 


5.10                        COSTS OF ENFORCEMENT.  IN ADDITION TO ANY OTHER
REMEDY TO WHICH THE COMPANY GROUP IS ENTITLED, YOU AGREE THAT THE COMPANY GROUP
SHALL BE ENTITLED TO RECOVER FROM YOU ANY ATTORNEY’S FEES, COSTS OR
DISBURSEMENTS REASONABLY INCURRED BY THE COMPANY GROUP TO ENFORCE ANY PROVISION
OF THIS AGREEMENT OR TO OTHERWISE DEFEND ITSELF FROM ANY CLAIM BROUGHT AGAINST
THE COMPANY GROUP UNDER ANY PROVISION OF THIS AGREEMENT.


 


VI.                                GENERAL TERMS AND CONDITIONS.  THIS AGREEMENT
DOES NOT GUARANTEE YOUR CONTINUED EMPLOYMENT OR ALTER THE RIGHT OF ANY MEMBER OF
THE COMPANY GROUP TO TERMINATE YOUR EMPLOYMENT AT ANY TIME.  THIS AWARD IS
GRANTED PURSUANT TO THE PLAN AND IS SUBJECT TO ITS TERMS.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND THE PLAN, THE PROVISIONS
OF THE PLAN WILL GOVERN.  BY YOUR ACCEPTANCE OF THIS AWARD, YOU ACKNOWLEDGE
RECEIPT OF A COPY OF THE PROSPECTUS FOR THE PLAN AND YOUR AGREEMENT TO THE TERMS
AND CONDITIONS OF THE PLAN AND THIS AGREEMENT.


 

[signature page follows]

 

 

8

--------------------------------------------------------------------------------


 

[signature page of Performance Share Award Agreement dated as of August 5, 2008]

 

 

 

BEST BUY CO., INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

Accepted on this        day of August, 2008.

 

 

 

 

 

 

 

[Recipient Name]

 

 

9

--------------------------------------------------------------------------------

 


 

ADDENDUM TO

PERFORMANCE SHARE AWARD AGREEMENT

 

Capitalized terms not defined in the body of this Agreement are defined in the
Plan or, if not defined therein, will have the following meanings:

 

“Affiliate” is generally defined in the Plan, but will mean, solely for purposes
of the definitions of “Change in Control” and “Person” in this Addendum, a
company controlled directly or indirectly by Best Buy, where “control” will mean
the right, either directly or indirectly, to elect a majority of the directors
or other governing body thereof without the consent or acquiescence of any third
party.

 

“Beneficial Owner” will have the meaning defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended, or any successor provision.

 

“Cause” for termination of your employment with the Company Group shall, for
purposes of this Agreement, be deemed to exist if you:

 

(I)                                    are convicted of or enter a plea of
guilty or nolo contendere to: (a) a felony, (b) a crime of moral turpitude,
dishonesty, breach of trust or unethical business conduct, or (c) any crime
involving the business of the Company Group;

 

(II)                                in the performance of your duties for the
Company Group or otherwise to the detriment of the Company or its Affiliates,
engage in: (a) dishonesty that is harmful to the Company Group, monetarily or
otherwise, (b) willful or gross misconduct, (c) willful or gross neglect,
(d) fraud, (e) misappropriation, (f) embezzlement, or (g) theft;

 

(III)                            disobey the directions of the Board acting
within the scope of its authority;

 

(IV)                            fail to comply with the policies and practices
of the Company or its Affiliates;

 

(V)                                fail to devote substantially all of your
business time and effort to the Company Group;

 

(VI)                            are adjudicated in any civil suit, or
acknowledge in writing in any agreement or stipulation, to have committed any
theft, embezzlement, fraud, or other intentional act of dishonesty involving any
other person;

 

(VII)                        are determined, in the sole judgment of the Board
or any individual or individuals the Board authorizes to act on its behalf, to
have engaged in a pattern of poor performance;

 

(VIII)                    are determined, in the sole judgment of the Board or
any individual or individuals the Board authorizes to act on its behalf, to have
engaged in conduct that is harmful to the Company Group, monetarily or
otherwise;

 

(VIII)                    breach any material provision of this Agreement or any
other agreement between you and any member of the Company Group; or

 

(IX)                           engage in any activity intended to benefit any
entity at the expense of the Company Group or intended to benefit any competitor
of the Company Group.

 

All determinations and other decisions relating to Cause (as defined above) for
termination of your employment shall be within the sole discretion of the Board
or any individual or individuals the Board authorizes to act on its behalf; and
shall be final, conclusive and binding upon you.  In the event that there exists
Cause (as defined above) for termination of your employment, the member of the
Company Group that employs you may terminate your employment and this Agreement
immediately, upon written

 

 

A-1

--------------------------------------------------------------------------------


 

notification of such termination for Cause, given to you by the Board or any
individual or individuals the Board authorizes to act on its behalf.

 

A “Change in Control” will be deemed to have occurred, solely for purposes of
this Agreement, if (a) the conditions set forth in any one of the following
paragraphs are satisfied after the Award Date; and (b) the conditions that are
satisfied do not constitute or involve a Going Private Transaction:

 

(I)                                    any Person becomes the Beneficial Owner,
directly or indirectly, of securities of Best Buy representing more than 50% of
the total fair market value or combined voting power of Best Buy’s then
outstanding stock excluding, at the time of their original acquisition, from the
calculation of securities beneficially owned by such Person, any securities
acquired directly from Best Buy or its Affiliates or in connection with a
transaction described in clause (a) of paragraph III below; provided, however,
that if any such Person already was the Beneficial Owner of 30% or more of such
stock, any increase in such ownership will not be a Change in Control; or

 

(II)                                individuals who at the Award Date constitute
the Board and any new director (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of Best Buy) whose appointment or election by the Board or nomination
for election by Best Buy’s shareholders was approved or recommended by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the Award Date or whose appointment, election or nomination for
election was previously so approved or recommended, cease for any reason to
constitute a majority thereof during any 12-month period; or

 

(III)                            there is consummated a merger or consolidation
of Best Buy or any Affiliate with any other company, other than (a) a merger or
consolidation that would result in the voting stock of Best Buy outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting stock of the surviving entity or
any parent thereof), in combination with the ownership of any trustee or other
fiduciary holding stock under an employee benefit plan of Best Buy or any
Affiliate, at least 50% of the combined voting power of the voting stock of Best
Buy or such surviving entity or parent thereof outstanding immediately after
such merger or consolidation, or (b) a merger or consolidation effected to
implement a recapitalization of Best Buy (or similar transaction) in which no
Person is or becomes the Beneficial Owner, directly or indirectly of securities
of Best Buy representing 50% or more of the combined voting power of Best Buy’s
then outstanding stock; or

 

(IV)                            there is consummated an agreement for the sale
or disposition by Best Buy of all or substantially all Best Buy’s assets, other
than a sale or disposition by Best Buy of all or substantially all of Best Buy’s
assets to (a) an entity, at least 50% of the total fair market value or combined
voting power of the voting securities of which are directly or indirectly owned
by shareholders of Best Buy in substantially the same proportions as their
ownership of Best Buy stock or voting stock immediately before such sale; (b) a
Person who is the Beneficial Owner, directly or indirectly, of securities of
Best Buy representing more than 50% of the total fair market value or combined
voting power of Best Buy’s then outstanding stock; or (c) any other Person or
entity that is treated as a related person under the Code Section 409A
regulations concerning a change in ownership of a corporation’s assets.

 

(V)                                Notwithstanding the foregoing, a “Change in
Control” will not be deemed to have occurred by virtue of the consummation of
any transaction or series of integrated transactions immediately following which
the record holders of the common stock of Best Buy immediately before such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity which owns all or

 

 

A-2

--------------------------------------------------------------------------------


 

substantially all of the assets of Best Buy immediately following such
transaction or series of transactions.

 

(VI)                            This definition of Change in Control shall be
interpreted to be consistent with and comply with the regulations issued under
Code Section 409A.

 

“Company Group” will mean, collectively, Best Buy and its Affiliates.

 

“Competitive Activity” shall mean any activities that are competitive with the
business conducted by any member or members of the Company Group at or before
the date of the termination of your employment, all as described in Best Buy’s
periodic reports filed pursuant to the Securities Exchange Act of 1934 (e.g.,
Best Buy’s Annual Report on Form 10-K) or other comparable publicly disseminated
information available at the time of such activity.

 

“Confidential Information” will mean any and all information in whatever form,
whether written, electronically stored, orally transmitted or memorized
pertaining to:  trade secrets; customer lists, records and other information
regarding customers; price lists and pricing policies, financial plans, records,
ledgers and information; purchase orders, agreements and related data; business
development plans; products and technologies; product tests; manufacturing
costs; product or service pricing; sales and marketing plans; research and
development plans; personnel and employment records, files, data and policies
(regardless of whether the information pertain to you or other employees of the
Company Group); tax or financial information; business and sales methods and
operations; business correspondence, memoranda and other records; inventions,
improvements and discoveries; processes and methods; and business operations and
related data formulae; computer records and related data; know-how, research and
development; trademark, technology, technical information, copyrighted material;
and any other confidential or proprietary data and information which you
encounter during employment, all of which are held, possessed and/or owned by
the Company Group and all of which are used in the operations and business of
the Company Group.  Confidential Information does not include information which
is or becomes generally known within Best Buy’s industry through no act or
omission by you; provided, however, that the compilation, manipulation or other
exploitation of generally known information may constitute Confidential
Information.

 

“Going Private Transaction” shall mean a “Rule 13e-3 transaction,” as defined in
Rule 13e-3(a)(3) under the Securities Exchange Act of 1934, as amended, or any
successor provision.

 

“Person” is generally defined in the Plan, but solely for purposes of the
definition of “Change in Control” in this Addendum, will have the meaning
defined in Sections 3(a)(9) and 13(d) of the Securities Exchange Act of 1934, as
amended, except that such term will not include (i) Best Buy or any of its
Affiliates, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of Best Buy or any of its Affiliates, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by the shareholders of Best
Buy in substantially the same proportions as their ownership of stock of Best
Buy.

 

“Qualified Retirement” will mean any termination of your employment with the
Company Group on or after your 60th birthday, at a time when you could not have
been discharged for Cause by any member of the Company Group, so long as you
have served the Company Group continuously for at least the three-year period
immediately preceding that termination.

 

“Whole Month” will mean a fiscal month in which you have been employed by one or
more members of the Company Group for at least 15 days.

 

 

A-3

--------------------------------------------------------------------------------


 

PERFORMANCE GOALS SCHEDULE TO

PERFORMANCE SHARE AWARD AGREEMENT

Dated: August 5, 2008

 

Performance Periods and Goals

 

The Performance Periods for the Performance Award are as follows:

 

Award Component

 

Performance Period

Component 1 Performance Shares

 

June 1, 2008 — February 26, 2011

Component 2 Performance Shares

 

June 1, 2008 — March 3, 2012

 

The Performance Shares will be earned based on the achievement of Performance
Goals established for the following metrics:

 

·                  Comparable Store Sales

·                  Profit Growth

·                  Revenue Growth

 

The metrics are defined below as part of this schedule.

 

Up to 50% of the total Performance Award opportunity may be earned based on
achievement of the Performance Goals during the Component 1 Performance Period,
and the other 50% of the total award opportunity may be earned based on
achievement of the Performance Goals during the Component 2 Performance Period. 
The Performance Shares that are earned, if any, will vest as described in
Sections 2.2 and 3.2, respectively; will be issued as described in Sections 2.3
and 3.3, respectively; and are subject to restrictions and possible forfeiture
under Sections 4.2 and 4.4 and Article V.  The amount of Performance Shares
earned during each respective Performance Period will be determined by the
Committee based on the application of the Incentive Formula below. The
Performance Goals may be adjusted at the Committee’s discretion to account for
the impact of material business combinations, external changes or other
unanticipated business conditions; provided, however, that no such adjustment
shall be made to the extent it would be considered an upward discretionary
increase in the amount payable to the individual within the meaning of
Section 162(m) of the Code.  No vesting will occur before the end of each
respective Performance Period, except as specifically provided in the Agreement.

 

The amount of Performance Shares earned with respect to each of the Performance
Periods will be determined based on application of the following Incentive
Formula:

 

[g212151ka03i001.jpg]

 

Note on Incentive Formula: Performance ranges and corresponding scores shall be
interpolated based on actual results.

 

 

A-4

--------------------------------------------------------------------------------


 

Performance Metric Definitions

 

Definitions of each performance metric contained in the Incentive Formula are
set forth below.  At the end of each Performance Period (or as otherwise
required under this Agreement) actual results with respect to each performance
metric will be measured and/or validated by the Company’s accounting
controllership function, and will be subject to formal approval by the
Committee. The Committee’s determination of actual results, based on
recommendations of the accounting controllership, shall be final, conclusive and
binding upon you.

 

Comparable Store Sales

 

Component

 

Description

Definition

 

The meaning of Comparable Store Sales is the average of the annual Company
comparable store sales percentage for each of the years in the Performance
Period. The comparable store sales percentage used for this calculation shall be
the same as is used by the Company for external reporting purposes.

 

 

 

Calculation

 

Component 1 Comparable Store Sales Factor = (Company Comparable Store Sales
Fiscal 2009* .2858)+ (Company Comparable Store Sales Fiscal 2010* .3571)+
(Company Comparable Store Sales Fiscal 2011*.3571)

 

Component 2 Comparable Store Sales Factor = (Company Comparable Store Sales
Fiscal 2009* .2104)+ (Company Comparable Store Sales Fiscal 2010* .2632)+
(Company Comparable Store Sales Fiscal 2011* .2632)+ (Company Comparable Store
Sales Fiscal 2012* .2632)

 

 

 

Rounding

 

Comparable Store Sales Factor rounded to one tenth of a percentage point (e.g.,
7.0 %)

 

Profit Growth

 

Component

 

Description

Definition

 

The meaning of Profit Growth is the compounded annual growth in Enterprise
Profit over the defined base year. The Enterprise Profit number used for this
calculation shall be calculated by taking Net Earnings plus Income Tax Expense
plus Interest Expense minus Investment Income and Other. Net Earnings, Income
Tax Expense, Interest Expense, and Investment Income and Other shall be the same
as is used by the Company for external reporting purposes.

 

 

 

Calculation

 

Profit Growth = ((F/ B)^(1/N))-1

 

B = Profit dollars (Net Earnings plus Income Tax Expense plus Interest Expense
minus Investment Income and Other) for base measurement period of Fiscal 2008 =
$2,155M

 

N = Number of years between F and B

 

F = Profit (Net Earnings plus Income Tax Expense plus Interest Expense minus
Investment Income and Other) for final measurement year of applicable award
component

 

 

Award Component 1: Final measurement year = Fiscal 2011

 

 

Award Component 2: Final measurement year = Fiscal 2012

 

 

 

Rounding

 

Net Earnings plus Income Tax Expense plus Interest Expense minus Investment
Income and Other rounded to nearest millions (e.g. $2,155M)

 

Profit Growth rounded to one tenth of a percentage point (e.g., 40.0%)

 

 

A-5

--------------------------------------------------------------------------------


 

Revenue Growth

 

Component

 

Description

Definition

 

The meaning of Revenue Growth is the compounded annual growth in Company Revenue
over the defined base year. The Company Revenue number used for this calculation
shall be the same as is used by the Company for external reporting purposes.

 

 

 

Calculation

 

Revenue Growth = ((F/ B)^(1/N))-1

 

B = Company Revenue dollars for base measurement period of Fiscal 2008 =
$40,023M

N = Number of years between F and B

F = Company Revenue dollars for final measurement year of applicable award
component

 

 

Component 1: Final measurement year = Fiscal 2011

 

 

Component 2: Final measurement year = Fiscal 2012

 

 

 

Rounding

 

Company Revenue dollars rounded to nearest millions (e.g., $40,023M)

Revenue growth rounded to one tenth of a percentage point (e.g., 15.5%)

 

 

A-6

--------------------------------------------------------------------------------

 